Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into between Quanta
Services, Inc. (“Quanta”) and Earl C. Austin, Jr. (“Employee”) on this 1st day
of September, 2016, but effective as of March 14, 2016 (the “Effective Date”).

I. RECITALS

As of the date of this Agreement, the Employer Group (as defined below) is
engaged primarily in the business of specialty contracting for customers in the
electric power, natural gas, oil, pipeline, renewable energies and
telecommunications industries, as well as for transportation, commercial and
industrial customers. As such, the Employer Group has developed and continues to
develop and use certain trade secrets and other Proprietary and Confidential
Information, as hereinafter defined. The Employer Group has spent a substantial
amount of time, effort and money, and will continue to do so in the future, to
develop or acquire such Proprietary and Confidential Information and promote and
increase its good will. Employer (as defined below) and Employee acknowledge and
agree that Proprietary and Confidential Information is an asset of particular
and immeasurable value to the Employer Group.

Pursuant to this Agreement, Employee shall be employed by Employer in a
confidential and fiduciary relationship and such Proprietary and Confidential
Information will necessarily be provided to, communicated to, or acquired by
Employee by virtue of his employment with Employer.

Based upon the above, Employer desires to retain the services of Employee on its
own behalf, as well as on the behalf of its subsidiaries and affiliated
companies and, in so doing, protect its Proprietary and Confidential Information
subject to the terms and conditions set forth herein.

II. DEFINITIONS

A. For purposes of this Agreement, “Employer” shall mean Quanta or any other
affiliated entity that is deemed to be the employer of Employee, and “Employer
Group” shall mean Quanta and its predecessors, designees, successors, and past,
present and future operating companies, divisions, subsidiaries and/or
affiliates.

B. As used in this Agreement, “Proprietary and Confidential Information” means
any and all non-public information or data in any form or medium, tangible or
intangible, which has commercial value and which the Employer Group possesses or
to which the Employer Group has rights. Proprietary and Confidential Information
includes, by way of example and without limitation, information concerning the
Employer Group’s specific manner of doing business, including, but not limited
to, the processes, methods or techniques utilized by the Employer Group, the
Employer Group’s customers, marketing strategies and plans, pricing information,
sources of supply and material specifications, the Employer Group’s computer
programs, system documentation, special hardware, related software development,
and the Employer Group’s business models, manuals, formulations, equipment,
compositions, configurations, know-how, ideas, improvements and inventions.
Proprietary and Confidential Information also includes information developed by
Employee during his course of employment with Employer or otherwise relating to
Company-Related Inventions and Developments, as hereinafter defined, as well as
other information to which he may be given access to in connection with his
employment.

 

1



--------------------------------------------------------------------------------

C. As used in this Agreement, “Inventions and Developments” means any and all
inventions, developments, creative works and useful ideas of any description
whatsoever, whether or not patentable. Inventions and Developments include, by
way of example and without limitation, discoveries and improvements that consist
of or relate to any form of Proprietary and Confidential Information.

D. As used in this Agreement, “Company-Related Inventions and Developments”
means all Inventions and Developments that: (a) relate at the time of conception
or development to the actual business of the Employer Group or to its actual
research and development or to business or research and development that is the
subject of active planning at the time; (b) result from or relate to any work
performed for Employer, whether or not during normal business hours; (c) are
developed on Employer’s time; or (d) are developed through the use of the
Employer Group’s Proprietary and Confidential Information, equipment, software,
or other facilities and resources.

E. As used in this Agreement, “Competitive Business” means engineering,
procurement and construction services for comprehensive infrastructure needs in
the electric power and oil and gas industries, including specialty contracting
for customers, as applicable, in the electric power, natural gas, oil, pipeline,
renewable energies and telecommunications industries, as well as for
transportation, commercial and industrial customers, or with respect to any
period following the Date of Termination, customers in those industries serviced
by the Employer Group as of the Date of Termination, and any such other business
that is actively engaged in by the Employer Group as of the Date of Termination.

F. For purposes of this Agreement, “make” or “made,” when used in relation to
Inventions and Developments, includes any one or any combination of:
(a) conception; (b) reduction to practice; or (c) development; and is without
regard to whether Employee is a sole or joint inventor.

G. For purposes of this Agreement, “Change in Control” shall mean:

1. Any person or entity, or more than one person or entity acting as a group,
other than a member of the Employer Group or an employee benefit plan of the
Employer Group, acquires directly or indirectly Beneficial Ownership (as defined
in Section 13(d) of the Securities Exchange Act of 1934, as amended) of any
Voting Security of Quanta and immediately after such acquisition such person,
entity or group is, directly or indirectly, the Beneficial Owner of Voting
Securities representing more than fifty percent (50%) of the total fair market
value or total voting power of all of the then-outstanding Voting Securities of
Quanta; or

2. Any person or entity, or more than one person or entity acting as a group,
other than a member of the Employer Group or an employee benefit plan of the
Employer Group, acquires directly or indirectly, or has acquired during the
preceding twelve

 

2



--------------------------------------------------------------------------------

(12) months, Beneficial Ownership (as defined in Section 13(d) of the Securities
Exchange Act of 1934, as amended) of any Voting Security of Quanta and
immediately after such acquisition such person, entity or group is, directly or
indirectly, the Beneficial Owner of Voting Securities representing thirty
percent (30%) or more of the total voting power of all of the then-outstanding
Voting Securities of Quanta; or

3. Individuals who, as of the date hereof, constitute the Board of Directors of
Quanta (the “Board”), and any new director whose election by the Board or
nomination for election by Quanta’s stockholders was approved by a vote of a
majority of the directors then still in office who were directors as of the date
hereof or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the members of the
Board within a 12-month period; or

4. Any person or entity, or more than one person or entity acting as a group,
other than a member of the Employer Group or an employee benefit plan of the
Employer Group, acquires directly or indirectly, or has acquired during the
preceding 12-months, forty percent (40%) or more of the total gross fair market
value of assets of the Employer Group.

H. For purposes of this Agreement, “Voting Security” means common stock or other
capital stock, including preferred stock, of the applicable entity entitled
generally to vote in the election of directors and preferred stock and other
equity securities (not including options, warrants or similar rights)
convertible into securities entitled generally to vote in the election of
directors (whether or not then convertible).

III. TERMS OF EMPLOYMENT

A. Position and Duties. Employee is hereby employed by Employer as President,
Chief Executive Officer and Chief Operating Officer. With respect to his
position as Chief Executive Officer of Employer, Employee shall have the primary
responsibilities, duties and authority described in Exhibit A hereto, and with
respect to his position as Chief Operating Officer of Employer, Employee shall
have the responsibilities, duties and authority commensurate with such position,
each as may be modified or prescribed from time to time by the Board, in its
discretion, in a manner consistent with Employee’s positions. Employee shall
devote his full business time, attention and effort to the performance of this
Agreement and to his duties as described herein.

1. Employee shall faithfully adhere to, execute and fulfill the duties and
responsibilities of Employee’s positions and as modified or prescribed from time
to time by the Board.

2. Employee agrees to devote reasonable attention and time to the business and
affairs of Employer and, to the extent necessary, to discharge the
responsibilities assigned to Employee hereunder, to use Employee’s reasonable
best efforts to perform faithfully and efficiently such responsibilities.

3. Employee shall not, during the term of his employment, be engaged in any
other business activity pursued for gain, profit or other pecuniary advantage if
such

 

3



--------------------------------------------------------------------------------

activity interferes with Employee’s duties and responsibilities to Employer. The
foregoing limitations shall not be construed as prohibiting Employee from
serving on corporate, civic or charitable boards or committees, delivering
lectures or fulfilling speaking engagements, teaching at educational
institutions, or making personal investments, so long as such activities do not
significantly interfere with the performance of Employee’s responsibilities to
Employer as set forth in this Agreement.

4. In the performance of his duties, Employee shall use his best efforts to
adhere to the legal requirements codified in statutes, ordinances and
governmental regulations applicable to Employer.

B. Term. The initial term of this Agreement shall begin on the Effective Date
and shall continue for two (2) years, unless terminated sooner pursuant to the
provisions of this Agreement (the “Initial Term”). At the expiration of the
Initial Term, unless terminated sooner pursuant to the provisions of this
Agreement, and each annual anniversary thereafter, this Agreement will renew
automatically for an additional one (1) year period (the “Renewal Term”) unless
either party notifies the other party in writing of its or his intention not to
renew this Agreement (the “Renewal Termination Notice”) not less than six
(6) months prior to the expiration of the Initial Term or of any Renewal Term
(the Initial Term and any Renewal Term are referred to collectively as the
“Term”).

1. Termination upon Death. This Agreement (and all of Employee’s rights and
Employer’s obligations hereunder) shall terminate as of the date of Employee’s
death.

2. Termination upon Disability. If Employee becomes Disabled as defined herein,
Employer may, by written notice to Employee, terminate this Agreement and
Employee’s employment hereunder. For purposes of this Agreement, “Disabled” or
“Disability” means, as determined by the Compensation Committee of the Board
(the “Committee”), that (i) Employee is unable to engage in any substantial
gainful activity by reason of a physical or mental impairment that is expected
to result in death or last twelve (12) months or more, or Employee receives
replacement income for three (3) months or more due to such physical or mental
impairment or (ii) such other definition that complies with the definition of
disability under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and the regulations promulgated thereunder.

3. Termination for Cause. Employer may terminate this Agreement and Employee’s
employment hereunder for or without Cause by providing written notice to
Employee of its intention to do so. For purposes of this Agreement, “Cause”
shall mean:

a. Employee’s gross negligence in the performance of, intentional nonperformance
of, or inattention to his material duties and responsibilities hereunder, other
than due to Employee’s mental or physical incapacity and excluding poor or
unsatisfactory results that arise from Employee’s good faith effort;

 

4



--------------------------------------------------------------------------------

b. Employee’s willful dishonesty, fraud or willful misconduct with respect to
the business or affairs of Employer, other than of a de minimis nature;

c. the willful or intentional violation by Employee of any of Employer’s
policies or procedures that are applicable to Employee and of which Employee has
been made aware in writing in advance;

d. a conviction of, a plea of nolo contendere, a guilty plea, or confession by
Employee to, an act of fraud, misappropriation or embezzlement or any crime
punishable as a felony or any other crime that involves moral turpitude;

e. Employee’s use of illegal substances or habitual drunkenness such that
Employee’s work performance is affected or such condition causes embarrassment
to the Employer; or

f. the material breach by Employee of this Agreement.

For purposes of this Agreement, no act or failure to act on the part of Employee
shall be considered intentional or willful unless it is done, or omitted to be
done, by Employee without the reasonable, good faith belief that Employee’s act
or omission was in accordance with, or not contrary to, the duties and
responsibilities of Employee’s position. Notwithstanding the foregoing,
Employee’s employment shall not be deemed to have been terminated for Cause
unless (1) a Notice of Termination (as defined below) is delivered to Employee
no later than 90 days after the Board learns of the event which, taken together
with any relevant prior events, the Board deems to constitute Cause, (2) if such
Notice of Termination is based on Section III.B.3.a, Section III.B.3.c or
Section III.B.3.f and if the Board determines reasonably and in good faith that
such action or inaction is curable, Employee has been provided a period of 30
days after receipt of the Notice of Termination to cease the actions or
inactions or otherwise cure such damage, and Employee fails to do so,
(3) Employee and Employee’s counsel have been given the opportunity to be heard
by the Board at a meeting of the Board called and held for purpose of
considering whether Cause exists to terminate Employee and (4) there shall have
been delivered to Employee a resolution, duly adopted by a vote of two-thirds of
the entire Board at a meeting of the Board called and held for purpose of
considering whether Cause exists to terminate Employee, finding that, in the
good faith opinion of the Board, Employee has committed Cause and specifying the
particulars thereof.

4. Termination With or Without Good Reason. Employee may terminate this
Agreement and his employment hereunder with or without Good Reason by providing
written notice to Employer of his intention to do so. For purposes of this
Agreement, “Good Reason” shall mean:

a. the assignment to Employee of any duties inconsistent with Employee’s
position, authority, duties or responsibilities as Employer’s Chief Executive
Officer, or any other action by Employer that results in a diminution in
Employee’s position, authority, duties or responsibilities as Chief Executive
Officer (excluding for this purpose an isolated, insubstantial and inadvertent
action not taken in bad faith);

 

5



--------------------------------------------------------------------------------

b. any material breach of this Agreement by Employer, including any requirement
that Employee be based at any office or location that results in a violation of
Section III.E of this Agreement;

c. any failure by Employer to comply with any of the provisions of Section IV of
this Agreement; and

d. failure of Employer to nominate Employee to the Board during Employee’s
service as Chief Executive Officer of Employer.

Employee must provide written notice to Employer of the existence of the
condition(s) described in Section III.B.4.a through Section III.B.4.d above
within 90 days of the initial existence, or if later, actual good faith
knowledge of the condition(s). Employer shall have 30 days after such notice is
given during which to remedy the condition(s) to the extent that such
condition(s) is reasonably curable, and such occurrence shall not be deemed to
constitute Good Reason if such event or circumstance has been fully corrected by
Employer within the 30 day cure period and Employee has been reasonably
compensated for monetary losses or damages resulting therefrom.

5. Termination for Change in Control Good Reason. Employee may terminate this
Agreement and his employment hereunder for Change in Control Good Reason in the
twelve (12) months following a Change in Control by providing written notice to
Employer of his intention to do so. For purposes of this Agreement, “Change in
Control Good Reason” shall mean:

a. the assignment to Employee of any duties inconsistent with Employee’s
position, authority, duties or responsibilities as Employer’s Chief Executive
Officer, or any other action by Employer that results in a diminution in
Employee’s position, authority, duties or responsibilities as Chief Executive
Officer (excluding for this purpose an isolated, insubstantial and inadvertent
action not taken in bad faith);

b. any material breach of this Agreement by Employer, including any requirement
that Employee be based at any office or location that results in a violation of
Section III.E of this Agreement;

c. any failure by Employer to comply with any of the provisions of Section IV of
this Agreement;

d. any failure by Employer to continue in effect any cash or stock-based
incentive or bonus plan, retirement plan, welfare benefit plan or other
compensation, retirement or benefit plan and policy, unless the aggregate value
(as computed by an independent employee benefits consultant selected by Employer
and reasonably acceptable to Employee or Employee’s legal representative) of all
such compensation, retirement or benefit plans and policies provided to Employee
is not materially less than their aggregate value as in effect at any time
during the one hundred twenty (120) day period immediately preceding a Change in
Control or, if more favorable to Employee, those provided generally at any time
after the Change in Control to other peer employees of Employer and its
affiliated companies;

 

6



--------------------------------------------------------------------------------

e. failure of Employer to nominate Employee to the Board during Employee’s
service as Chief Executive Officer of Employer; and

f. in the event of a pending Change in Control, Employer and Employee have not
received written notice at least five (5) business days prior to the anticipated
closing date of the transaction giving rise to the Change in Control from the
successor to all or a substantial portion of the Employer Group’s business
and/or assets that such successor is willing as of the closing to assume and
agree to perform Employer’s obligations under this Agreement in the same manner
and to the same extent that Employer is hereby required to perform.

Employee must provide written notice to Employer of the existence of the
condition(s) described in Section III.B.5.a through Section III.B.5.e above
within 90 days of the initial existence, or if later, actual good faith
knowledge of the condition(s). Employer shall have 30 days after such notice is
given during which to remedy the condition(s) to the extent that such
condition(s) is reasonably curable, and such occurrence shall not be deemed to
constitute Change in Control Good Reason if such event or circumstance has been
fully corrected by Employer within the 30 day cure period and Employee has been
reasonably compensated for monetary losses or damages resulting therefrom.

C. Notice of Termination. Any termination by Employer for Cause or Disability or
by Employee for Good Reason or for Change in Control Good Reason shall be
communicated by a Notice of Termination provided to the other party pursuant to
the provisions of Section IX.C of this Agreement. For purposes of this
Agreement, “Notice of Termination” means a written notice that: (1) indicates
the specific termination provision or provisions as set forth in this Agreement
relied upon by either Employer or Employee; (2) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide the
basis for termination under the provision or provisions of this Agreement relied
upon by either Employer or Employee and, as applicable, the manner of cure; and
(3) if the Date of Termination (as defined below) is other than the date of
receipt of such Notice of Termination, specifies the termination date. The
failure by either Employer or Employee to set forth in the Notice of Termination
any fact or circumstance that contributes to a showing of Cause, Good Reason or
Change in Control Good Reason shall not waive any right of Employer or Employee
or preclude Employer or Employee from asserting such fact or circumstance in
enforcing Employer’s or Employee’s rights or obligations under this Agreement.

D. Date of Termination. According to this Agreement, “Date of Termination” shall
mean: (1) if Employee’s employment is terminated for Cause or Disability, the
date of receipt of the Notice of Termination or any later date specified therein
or as required under this Agreement; (2) if Employee’s employment is terminated
by Employee for Good Reason or Change in Control Good Reason, no earlier than
forty-five (45) days and no later than sixty-five (65) days after the date of
the Employer’s receipt of the Notice of Termination; (3) if Employee’s
employment is terminated by Employer other than for Cause or Disability, the
Date of Termination shall be the date on which Employer notifies Employee of
such termination; (4) if

 

7



--------------------------------------------------------------------------------

Employee’s employment is terminated by reason of death, the Date of Termination
shall be the date of the death of Employee; or (5) if Employee voluntarily
terminates his employment, the Date of Termination shall be thirty (30) days
after Employee delivers written notice of his voluntary termination to Employer
or such other date on which Employee and Employer shall agree to be the Date of
Termination.

E. Place of Performance. Other than normal business travel consistent with
Employee’s duties, responsibilities and position, Employee shall carry out
Employee’s duties and responsibilities under this Agreement at Employer’s
headquarters in the Houston, Texas metropolitan area.

IV. COMPENSATION

A. Annual Base Salary. Employer agrees to compensate and pay Employee, or to
cause Employee to be compensated and paid, an annual base salary of $1,000,000,
payable on a regular basis in accordance with Employer’s standard payroll
procedures but not less frequently than monthly.

On at least an annual basis, the Board or a duly constituted committee thereof
will review Employee’s performance and may make increases to Employee’s annual
base salary if, in its sole discretion, any such increase is warranted.

B. Bonus. Employee shall participate in Employer’s annual bonus plan at a level
commensurate with Employee’s position. Employee may participate in other current
and future incentive bonus plans as determined by the Board or a duly
constituted committee thereof.

C. Incentive, Savings and Retirement Plans. Employee shall be entitled to
participate in all incentive, savings and retirement plans, practices, policies
and programs generally applicable to other similarly situated officers of
Employer.

D. Welfare Benefit Plans. Employee and Employee’s dependents shall receive
coverage under the welfare benefit plans, practices, policies and programs
provided by Employer including, but not limited to, medical, prescription,
dental, disability, employee life, group life, accidental death and travel
accident insurance plans and programs, generally applicable to other peer
employees of Employer, the terms and conditions of which shall be no less
favorable than those available to other similarly situated officers of Employer.

E. Reimbursement of Expenses. Employer shall reimburse Employee or cause
Employee to be promptly reimbursed for all reasonable and necessary expenses
incurred by Employee in furtherance of the business and affairs of the Employer
Group including, but not limited to, all travel expenses and living expenses
while away from home on business or at the request of Employer or the Board.
Such reimbursement shall be effected as soon as reasonably practicable after
such expenditures are made, against presentation of signed, itemized expense
reports in accordance with the travel and business expense reimbursement
policies of Employer.

F. Severance Benefits upon Termination. Upon any termination of Employee’s
employment with Employer for any or no reason (including, without limitation, at
the end of the Term following a Renewal Termination Notice), Employee (or
Employee’s estate or beneficiary,

 

8



--------------------------------------------------------------------------------

as applicable, in the event of death) shall be entitled to (i) Employee’s
accrued but unpaid base salary through the Date of Termination, (ii) any accrued
vested benefits under Employer’s employee welfare benefit plans and
tax-qualified retirement plans in accordance with the terms of those plans,
(iii) any earned and awarded unpaid bonus for a completed performance period,
(iv) reimbursement of any reasonable and necessary business expense incurred
prior to the Date of Termination in accordance with the policies of the
Employer, and (v) accrued vacation through the Date of Termination if and to the
extent payable in accordance with any future policies of the Employer
(collectively, the “Accrued Amounts”). As set forth below, the following
obligations are imposed upon Employer upon termination of this Agreement;
provided, however, that to be entitled to such severance benefits, Employee will
be required to execute, and not revoke, a Confidential Severance Agreement and
Release provided by Employer as more fully described in Section IV.I below. All
references under this Section IV.F to “base salary” and any benefit calculated
based on “base salary” will be determined without giving effect to any reduction
in base salary by the Employer which the Employee objected to by written notice
to the Board at the time of such reduction.

1. Death. If Employee’s employment is terminated due to his death, Employee
shall not be entitled to any severance benefits under the terms of this
Agreement; provided, however, that if such termination occurs 6 months or more
after the beginning of the annual incentive bonus year, Employee’s estate shall
be entitled to an annual incentive bonus for the year in which the termination
of employment occurs based on actual performance of the applicable performance
goals, pro-rated to reflect the period of Employee’s employment with Employer
during such annual incentive bonus year, paid at the same time that annual
incentive bonuses for the year in which Employee’s termination of employment
occurred are paid to active employees of Employer (a “Prorated Bonus”).

2. Disability. If Employee’s employment is terminated due to his Disability,
Employee shall be entitled to (a) a Prorated Bonus, provided that such
termination occurs 6 months or more after the beginning of the annual incentive
bonus year, and (b) severance benefits equal to one (1) year of Employee’s
annual base salary. Subject to Employee’s compliance with the requirements of
Section IV.I below, the severance benefits shall be paid to Employee in a
lump-sum payment within sixty (60) days of the Date of Termination.

3. Cause. If Employee’s employment is terminated for Cause as defined under this
Agreement, Employee shall not be entitled to any severance benefits under the
terms of this Agreement.

4. Without Cause or With Good Reason. If Employee’s employment is terminated by
Employer without Cause or if Employee resigns his employment with Good Reason
(in each case, other than such termination that occurs within the twelve
(12) months following a Change in Control), Employee shall be entitled to
(a) provided that such termination occurs 6 months or more after the beginning
of the annual incentive bonus year, an annual incentive bonus for the year in
which the termination of employment occurs based on actual performance of the
applicable performance goals, without pro-ration, paid at the same time that
annual incentive bonuses for the year in

 

9



--------------------------------------------------------------------------------

which Employee’s termination of employment occurred are paid to active employees
of Employer and (b) severance benefits equal to two (2) years of Employee’s
annual base salary. Subject to Employee’s compliance with the requirements of
Section IV.I below, the severance benefits shall be paid to Employee in a
lump-sum payment within sixty (60) days of the Date of Termination. In the event
that Employee is entitled to receive severance benefits under Section IV.G.1,
Employee will not be entitled to receive severance benefits under this Section.

5. Resignation by Employee Without Good Reason; Nonrenewal. If Employee resigns
his employment without Good Reason or in the event of a Renewal Termination
Notice where Employee’s employment terminates on or following the end of the
then Term, Employee shall not be entitled to any severance benefits under the
terms of this Agreement.

G. Severance Benefits upon Change in Control.

1. Termination without Cause; Termination With Change in Control Good Reason;
Termination After Receipt of Renewal Termination Notice. In the event Employee
is terminated without Cause by Employer, Employee resigns his employment with
Change in Control Good Reason or Employee’s employment ends at the end of the
applicable Term after Employee’s receipt of a Renewal Termination Notice, in
each case, provided that such termination (or receipt of such Renewal
Termination Notice) occurs within twelve (12) months following a Change in
Control, Employee shall be entitled to the Accrued Amounts and the following:

a. a lump-sum payment, due on the Date of Termination, of a sum equal to three
(3) times Employee’s base salary at the rate then in effect;

b. provided that such termination occurs 6 months or more after the beginning of
the annual incentive bonus year, a lump-sum payment, due on the Date of
Termination, equal to the target amount of the annual incentive bonus for the
year in which the termination of employment occurs, provided, however, that such
amount shall be reduced by any portion of such annual incentive bonus to which
Employee is entitled pursuant to the terms of any applicable annual incentive
bonus plan of the Employer Group or the transaction document with respect to the
Change in Control;

c. a lump-sum payment, due on the Date of Termination, of a sum equal to three
(3) times the higher of (i) the highest annual cash bonus paid (or earned if not
yet paid) to Employee for the three (3) fiscal years preceding Employee’s
termination under Employer’s annual incentive bonus plan or a direct predecessor
thereto or replacement thereof or (ii) Employee’s target annual cash bonus
payable, including any bonus or portion thereof which has been earned but
deferred, under Employer’s annual incentive bonus plan or a direct predecessor
thereto or replacement thereof for the current fiscal year or, if such target
bonus has not yet been determined, for the most recently completed fiscal year;
and

 

10



--------------------------------------------------------------------------------

d. for a period of three (3) years following Employee’s termination continuation
of medical, dental and vision benefit coverage for Employee and Employee’s
dependents at least equal to those that would have been provided to the same in
accordance with the plans, programs, practices and policies described in Section
IV.D of this Agreement if Employee’s employment had not been terminated or, if
more favorable to Employee, as in effect generally at any time thereafter with
respect to other peers of Employee; provided, however, that if Employee becomes
reemployed with another employer and is eligible to receive medical, dental or
vision benefits under another employer provided plan, the medical, dental and
vision benefits described herein shall be secondary to those provided under such
other plan during such applicable period of eligibility.

In the event that Employee is entitled to receive severance benefits under this
Section IV.G.1, Employee will not be entitled to receive severance benefits
under Section IV.F.4. All references under this Section IV.G to “base salary”
and any benefit calculated based on “base salary” will be determined without
giving effect to any reduction in base salary by the Employer which the Employee
objected to by written notice to the Board at the time of such reduction.

2. Limitation on Severance Benefits. Anything in this Agreement to the contrary
notwithstanding, in the event that it shall be determined (as herein after
provided) that any payment or distribution by Employer or any of its affiliates
to or for the benefit of Employee, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise pursuant to
or by reason of any other agreement, policy, plan, program, or arrangement
including, without limitation, any stock option, restricted stock, stock
appreciation right or similar right, or the lapse or termination of any
restriction on, or the vesting or exercisability of, any of the foregoing
(individually and collectively, a “Payment”), would be subject, but for the
application of this Section IV.G.2 to the excise tax imposed by Section 4999 of
the Code, or any successor provision thereto (hereinafter the “Excise Tax”), by
reason of being considered “contingent on a change in ownership or control” of
Employer, within the meaning of Section 280G(b)(2) of the Code, or any successor
provision thereto, then:

a. if the After-Tax Payment Amount would be greater by reducing the amount of
the Payment otherwise payable to Employee to the minimum extent necessary (but
in no event less than zero) so that, after such reduction, no portion of the
Payment would be subject to the Excise Tax, then the Payment shall be so
reduced; and

b. if the After-Tax Payment Amount would be greater without the reduction then
there shall be no reduction in the Payment.

As used in this Section IV.G.2, “After-Tax Payment Amount” means (i) the amount
of the Payment, less (ii) the amount of federal income taxes payable with
respect to the Payment calculated at the maximum marginal income tax rate for
each year in which the Payment shall be paid to Employee (based upon the rate in
effect for such year as set forth in the Code at the time of the Payment), less
(iii) the amount of the Excise Tax, if

 

11



--------------------------------------------------------------------------------

any, imposed upon the Payment. For purposes of any reduction made under Section
IV.G.2.a, the Payments that shall be reduced shall be those that provide
Employee the best economic benefit, and to the extent any Payments are
economically equivalent, each shall be reduced pro rata. All determinations with
respect to this Section IV.G.2 shall be made by an independent nationally
recognized certified public accounting firm at Employer’s sole expense.

H. Compliance with Section 409A of the Code. The payments to be made under this
Agreement are intended to be exempt from or compliant with Section 409A of the
Code. Specifically, the severance payments and benefits under Section IV.F and
Section IV.G hereof are intended to be exempt from Section 409A of the Code by
compliance with the short-term deferral exemption as specified in 26 C.F.R.
Section 1.409A-1(b)(4) and/or the separation pay exemption as specified in 26
C.F.R. Section 1.409A-1(b)(9) or are intended to comply with Section 409A of the
Code including, but not limited to, as applicable, being paid upon disability
pursuant to 26 C.F.R. Section 1.409-3(i)(4), pursuant to change in control event
pursuant to 26 C.F.R. Section 1.409A-3(i)(5) or pursuant to a fixed schedule or
specified date pursuant to 26 C.F.R. Section 1.409A-3(a), and the provisions of
this Agreement will be administered, interpreted and construed accordingly.
Notwithstanding the foregoing, Employer makes no representation or warranty and
shall have no liability to Employee or any other person if any provisions of
this Agreement are determined to constitute deferred compensation subject to
Section 409A of the Code and do not satisfy an exemption from, or the conditions
of, Section 409A of the Code.

For all purposes of this Agreement, Employee shall be considered to have
terminated employment with Employer when Employee incurs a “separation from
service” with the Employer Group within the meaning of Section 409A(a)(2)(A)(i)
of the Code.

If the Committee determines that severance payments due under this Agreement on
account of termination of Employee’s employment constitute “deferred
compensation” subject to Section 409A of the Code, and that Employee is a
“specified employee” as defined in Section 409A(a)(2)(B)(i) of the Code and 26
C.F.R. Section 1.409A-1(i), then such severance payments shall commence on the
first to occur of the first payroll date (i) of the seventh month following the
month in which Employee’s termination occurs (with the first such payment being
a lump sum equal to the aggregate severance payments Employee would have
received during the prior six-month period if no such delay had been imposed) or
(ii) following the date of Employee’s death. For purposes of this Agreement,
whether Employee is a “specified employee” will be determined in accordance with
the written procedures adopted by the Committee which are incorporated by
reference herein.

Except as would result in non-compliance with the requirements of Section 409A
of the Code, in the event of any amounts of deferred compensation that are
payable to Employee under this Agreement in a series of installment payments,
Employee’s right to receive such payments shall be treated as a right to receive
a series of separate payments.

All reimbursements and in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of Section 409A of the Code
and the regulations to the extent that such reimbursements or in-kind benefits
are not excepted from Section 409A of

 

12



--------------------------------------------------------------------------------

the Code, including where applicable, the requirement that (i) any reimbursement
is for expenses incurred during Employee’s lifetime (or during a shorter period
of time specified in the Agreement); (ii) the amount of expenses eligible for
reimbursement during the calendar year may not affect the expenses eligible for
reimbursement in any other calendar year; (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred; and (iv) the right to reimbursement
is not subject to set off or liquidation or exchange for any other benefit.

I. Confidential Severance Agreement and Release. Notwithstanding any provision
herein to the contrary, if Employee has not delivered to Employer an executed
Confidential Severance Agreement and Release in a form mutually agreeable to the
parties (the “Release”), which shall effectuate a full and complete release of
claims against the Employer Group and its affiliates, officers and directors
(with reasonably customary carveouts, including for outstanding equity and
equity incentive awards, vested employee benefits, and indemnification and
insurance rights) and acknowledge the applicability of continuing covenants
under this Agreement, on or before the fiftieth (50th) day after the Date of
Termination, or if Employee revokes such executed Release prior to the sixtieth
(60th) day after the Date of Termination, Employee shall forfeit all of the
payments and benefits described in Section IV.F.2 or Section IV.F.4, as
applicable; provided, however, that Employee shall not forfeit such amounts if
Employer has not delivered to Employee the required form of Release on or before
the 25th day following the Date of Termination.

J. Mitigation/Offset. Employee shall be under no obligation to seek other
employment or to otherwise mitigate the obligations of Employer under this
Agreement, and there shall be no offset against amounts or benefits due to
Employer under this Agreement or otherwise on account of any claim Employer may
have against Employee or any remuneration or other benefit earned or received by
Employee after the Date of Termination from any other source.

V. COMPANY-RELATED INVENTIONS AND DEVELOPMENTS

A. Records of Inventions. Employee shall keep complete and current written
records of Inventions and Developments made during the course of his employment
with Employer and promptly disclose all such Inventions and Developments in
writing to Employer so that it may adequately determine its rights in such
Inventions and Developments. Employee shall supplement any such disclosure to
the extent Employer may request. If Employee has any doubt as to whether or not
to disclose any Inventions and Developments, Employee shall disclose the same to
Employer.

B. Ownership of Inventions. All Company-Related Inventions and Developments made
by Employee during the term of his employment with Employer shall be the sole
and exclusive property of the applicable member(s) of the Employer Group.
Employee shall assign, and does hereby assign, his entire right, title and
interest in such Company-Related Inventions and Developments to the applicable
member(s) of the Employer Group. Employer’s ownership and the foregoing
assignment shall apply, without limitation, to all rights under the patent,
copyright, and trade secret laws of any jurisdiction relating to Company-Related
Inventions and Developments. If Employee asserts any property right in any
Inventions and Developments made by Employee during the term of his employment
with Employer, Employee shall promptly notify Employer of the same in writing.

 

13



--------------------------------------------------------------------------------

C. Cooperation with Employer. Employee shall assist and fully cooperate with
Employer in obtaining and maintaining the fullest measure of legal protection
which the Employer Group elects to obtain and maintain for Inventions and
Developments in which the Employer Group has a property right. Employee shall
execute any lawful document requested by Employer relating to obtaining and
maintaining legal protection for any said Inventions and Developments including,
but not limited to, executing applications, assignments, oaths, declarations and
affidavits. Employee shall make himself available for interviews, depositions
and testimony relating to any said Inventions and Developments. These
obligations shall survive the termination of Employee’s employment with
Employer, provided that Employer shall compensate Employee at a reasonable rate
after such termination for time actually spent by Employee at Employer’s
requests on such assistance. In the event Employer is unable for any reason
whatsoever to secure Employee’s signature to any document reasonably necessary
or appropriate for any of the foregoing purposes including, but not limited to,
renewals, extensions, continuations, divisions or continuations in part, in a
timely manner, Employee irrevocably designates and appoints Employer and its
duly authorized officers and agents as his agents and attorneys-in-fact to act
for Employee and on his behalf, but only for purposes of executing and filing
any such document and doing all other lawfully permitted acts to accomplish the
foregoing purposes with the same legal force and effect as if executed by
Employee.

D. Pre-employment Inventions. Employee shall completely identify on Exhibit B
attached hereto, without disclosing any trade secret or other proprietary and
confidential information, all Inventions and Developments made by Employee prior
to his employment with Employer or prior to execution of this Agreement in which
Employee has an ownership interest and which is not the subject matter of an
issued patent or a printed publication at the time Employee executes this
Agreement.

E. Disclosure of Inventions after Termination. Employee shall promptly and
completely disclose in writing to Employer’s law department all Company-Related
Inventions and Developments made by Employee during the one (1) year immediately
following Employee’s termination of employment, whether voluntarily or
involuntarily, for the purposes of determining Employer’s rights in each such
invention. It will be presumed that Company-Related Inventions and Developments
conceived by Employee which are reduced to practice within one (1) year after
termination of Employee’s employment, whether voluntary or involuntary, were
conceived during the term of Employee’s employment with Employer unless Employee
is able to establish a later conception date by clear and convincing evidence.

VI. OBLIGATIONS RELATING TO PROPRIETARY AND CONFIDENTIAL INFORMATION

A. Obligations of Employer.

1. Proprietary and Confidential Information. Employer shall provide Employee,
during his employment, with valuable Proprietary and Confidential Information
for the purpose of assisting Employee in the performance of his job

 

14



--------------------------------------------------------------------------------

requirements and responsibilities with Employer. In addition, Employer shall
provide to Employee, during his employment, with the equipment, materials and
facilities necessary to assist Employee in the performance of his job
requirements and responsibilities with Employer. Notwithstanding the foregoing,
nothing in this Agreement prohibits or restricts the Employee from reporting
possible violations of law to any governmental authority or making other
disclosures that are protected under whistleblower provisions of applicable law.

2. Training. Employer shall provide Employee with any and all specialized
training necessary to assist Employee in the performance of his job requirements
and responsibilities with Employer including, but not limited to, training
relating to the Employer Group’s cost structures, methods of operation, the
Employer Group’s products and marketing techniques, the Employer Group’s
business strategies, plans and models.

B. Obligations of Employee.

1. Nondisclosure of Proprietary and Confidential Information. Both during and
after the termination of employment, whether such termination is voluntary or
involuntary, Employee shall keep in confidence and trust all Proprietary and
Confidential Information. Both during and after the termination of employment,
whether such termination is voluntary or involuntary, Employee shall not use or
disclose Proprietary or Confidential Information without the written consent of
Employer, except as may be necessary in the ordinary course of performing his
duties to Employer.

2. Return of Proprietary and Confidential Information. All documents and
tangible things (whether written or electronic) embodying or containing
Proprietary and Confidential Information are the Employer Group’s exclusive
property. Employee shall be provided with or given access to such Proprietary
and Confidential Information solely for performing his duties of employment with
Employer. Employee shall protect the confidentiality of their content and shall
return all such Proprietary and Confidential Information, including all copies,
facsimiles and specimens of them in any tangible or electronic forms in
Employee’s possession, custody or control to Employer before leaving the
employment of Employer for any reason, whether voluntary or involuntary. In
addition, Employee shall return all property of the Employer Group, including,
but not limited to, computers, peripheral electronic equipment, personal digital
assistants, cellular telephones, credit cards, keys, door cards, equipment,
books, manuals and journals before leaving the employment of Employer for any
reason, whether voluntary or involuntary.

3. Confidential Information from Previous Employment. Employee shall not
disclose or use during his employment with Employer any proprietary and
confidential information which Employee has acquired as a result of any previous
employment or under a contractual obligation of confidentiality before his
employment with Employer and, furthermore, Employee shall not bring to the
premises of Employer any copies or other tangible embodiments of any such
proprietary and confidential information.

4. Conflict of Interest. Employee shall not engage in outside employment or
other activities in the course of which Employee would use or might be tempted
or induced to use Proprietary and Confidential Information in other than the
Employer Group’s own interest.

 

15



--------------------------------------------------------------------------------

5. Agreement Not to Compete/Solicit.

a. Non-Compete. Employee agrees that during the Covenant Period (as defined
below), he shall not, without Employer’s written consent, directly or
indirectly, for himself or on behalf of or in conjunction with any other person,
persons, company, partnership, corporation or business venture of any nature:

(i) engage, as an officer, director, shareholder, owner, partner, joint venturer
or in a managerial capacity, whether as an employee, independent contractor,
consultant, advisor or sales representative, in any Competitive Business, within
any country in which the Employer Group conducts business, including any
territory serviced by the Employer Group, or in which the Employer Group is
actively pursuing business opportunities or has definitive plans to conduct
business at any time during the Covenant Period (the “Territory”), provided,
however, that nothing herein shall prohibit an investment action made by a third
party without direction from Employee resulting in Employee’s passive beneficial
ownership of not more than 5% of any class of equity securities of a private
company in which private company’s activities Employee is not involved, directly
or indirectly; provided, further, that the foregoing shall not prohibit Employee
from being employed by or providing services to an entity that has a division or
business that competes with the Employer Group so long as Employee is not
employed by or providing services to such competing division or business;

(ii) call upon any person or entity which is, at that time, or which has been,
within one (1) year prior to that time, a customer of the Employer Group, or a
prospective customer that has been actively solicited by the Employer Group,
within the Territory for the purpose of soliciting or selling products or
services in competition with the Employer Group; or

(iii) call upon any prospective acquisition candidate, on Employee’s own behalf
or on behalf of any competitor, which candidate was, to Employee’s actual
knowledge after due inquiry, either called upon by the Employer Group or for
which the Employer Group made an acquisition analysis for the purpose of
acquiring such entity.

b. Non-Solicitation. Employee agrees that during the Covenant Period, he shall
not, without Employer’s written consent, employ, hire, solicit, induce or
identify for employment or attempt to employ, hire, solicit, induce or identify
for employment, directly or indirectly, any employee(s) of the Employer Group to
leave his or her employment and become an employee, consultant or representative
of any other entity including, but not limited to, Employee’s new employer, if
any. A general solicitation for employment that is not targeted to employees of
the Employer Group shall not be a violation of this Section VI.B.5.b.

 

16



--------------------------------------------------------------------------------

c. Publicly Traded Securities. The provisions of Section VI.B.5 of this
Agreement shall not prevent Employee from acquiring or holding publicly traded
stock or other public securities of a competing company, so long as Employee’s
ownership does not exceed two percent (2%) of the outstanding securities of such
company.

d. Agreement to Inform Subsequent Employers. For a period of two (2) years after
the termination of Employee’s employment with Employer, whether voluntary or
involuntary, Employee agrees to inform each new employer, prior to accepting
employment, of the existence of this Agreement and provide that employer with a
copy of this Agreement.

e. Reasonableness of Restrictions. Employee acknowledges that the restrictions
set forth in Section VI.B.5 of this Agreement are intended to protect the
Employer Group’s legitimate business interests and its Proprietary and
Confidential Information and established relationships and good will. Employee
acknowledges that the time, geographic and scope of activity limitations set
forth herein are reasonable and necessary to protect the Employer Group’s
legitimate business interests. However, if in any judicial proceeding, a court
shall refuse to enforce this Agreement as written, whether because the time
limitation is too long or because the restrictions contained herein are more
extensive (whether as to geographic area, scope of activity or otherwise) than
is necessary to protect the legitimate business interests of the Employer Group,
it is expressly understood and agreed between the parties hereto that this
Agreement is deemed modified to the extent necessary to permit this Agreement to
be enforced in any such proceedings.

f. Ability to Obtain Other Employment. Employee acknowledges that (1) in the
event of the termination of his employment with Employer (whether voluntary or
involuntary), Employee’s knowledge, experience and capabilities are such that
Employee can obtain employment in business activities which are of a different
and non-competing nature than those performed in the course of his employment
with Employer or in the geographic areas outside of the Territory and (2) the
enforcement of a remedy hereunder including, but not limited to, injunctive
relief, will not prevent Employee from earning a reasonable livelihood.

g. Injunctive Relief. Employee acknowledges that compliance with Section VI.B of
this Agreement is necessary to protect the good will and other legitimate
business interests of the Employer Group and that a breach of any or all of
these provisions will give rise to irreparable and continuing injury to the
Employer Group that is not adequately compensable in monetary damages or at law.
Accordingly, Employee agrees that Employer, its successors and assigns, may
obtain injunctive relief against the breach or threatened breach of any or all

 

17



--------------------------------------------------------------------------------

of these provisions, in addition to any other legal or equitable remedies which
may be available to the Employer Group at law or in equity or under this
Agreement. Because Employee further acknowledges that it would be difficult to
measure any damages caused to the Employer Group that might result from any
breach by Employee of any promises set forth in this Agreement, Employee agrees
that Employer shall be entitled to seek an injunction or other appropriate
equitable relief to restrain any such breach without showing or proving any
actual damage to the Employer Group, as well as to be relieved of any obligation
to provide further payment or benefits to Employee or Employee’s dependents.

h. Other Remedies. If Employee is determined in a final, non-appealable judgment
by a court of competent jurisdiction or arbitrator, as the case may be under
this Agreement, to have violated and/or breached this Agreement, Employer shall
be entitled to an accounting and repayment of all lost profits, compensation,
commissions, remuneration or benefits that Employee directly or indirectly has
realized or may realize, if any, as a result of any such violation or breach.
Employer shall also be entitled to recover for all lost sales, profits,
commissions, good will and customers caused by such violation or breach by
Employee, in addition to and not in limitation of any injunctive relief or other
rights or remedies that Employer is or may be entitled to at law or in equity or
under this Agreement. Any repayment or recovery under this Section VI.B.5.h
shall be in an amount as determined by a final, non-appealable arbitration or
judgment of a court.

i. Costs. Employee acknowledges that should it become necessary for Employer to
file suit to enforce the provisions contained herein, and any arbitrator or
court of competent jurisdiction awards the Employer Group any damages and/or an
injunction due to the acts of Employee, then Employer shall be entitled to
recover its reasonable costs incurred in conducting the suit including, but not
limited to, reasonable attorneys’ fees and expenses. In addition to the
Employee’s rights under Article VIII, Employer acknowledges that should it
become necessary for Employee to file suit to enforce the provisions of Section
VI.B.6, and any arbitrator or court of competent jurisdiction awards Employee
any damages and/or an injunction due to the acts of any member or representative
of the Employer Group, then Employee shall be entitled to recover his reasonable
costs incurred in conducting the suit including, but not limited to, reasonable
attorneys’ fees and expenses.

j. Covenant Period. For purposes of this Section VI.B.5, the Covenant Period
shall mean the period from and during the Term of this Agreement and ending on
the date that is two (2) years after Employee’s employment with Employer
terminates, whether voluntary or involuntary; provided, however, that if
Employer delivers to Employee a Renewal Termination Notice, as provided in
Section III.B, and Employee remains employed with Employer through the
expiration of the Term (and this Agreement), then the Covenant Period shall end
on the date that is one (1) year after the date of receipt of such Renewal
Termination Notice. For purposes of clarity, in the event that

 

18



--------------------------------------------------------------------------------

Employee’s employment with Employer terminates for any reason, whether voluntary
or involuntary, after Employee receives a Renewal Termination Notice and before
the end of the Term, the Covenant Period shall end on the date that is two
(2) years after the termination of Employee’s employment.

6. Nondisparagement. Employee acknowledges and agrees that both during and after
his employment with Employer, whether such termination is voluntary or
involuntary, Employee shall not disparage, denigrate or comment negatively upon,
either orally or in writing, the Employer Group or any of their respective
officers, directors, employees or representatives, to or in the presence of any
person or entity unless compelled to act by a valid subpoena or other legal
mandate; provided, however, if Employee receives such a valid subpoena or legal
mandate, he shall provide Employer with written notice of the same at least five
(5) business days prior to the date on which Employee is required to make the
disclosure. Employer agrees that during and after Employee’s employment with
Employer, Employer will not, and will direct members of the Board and Employer’s
executive officers not to, disparage, denigrate or comment negatively upon,
either orally or in writing, Employee in any respect or make any comments
concerning any aspect of Employee’s relationship with the Employer Group (other
than to confirm dates of service) or any conduct or events which precipitated
any termination of Employee’s employment with Employer, unless compelled to act
by a valid subpoena or other legal mandate.

7. Exclusivity of Covenants. For purposes of clarity and without limiting
Section IX.G of this Agreement, Employee and Employer agree that the restrictive
covenants in Section V and Section VI of this Agreement supersede and replace in
their entirety any and all prior restrictive covenants applicable to Employee.

VII. WAIVER OF RIGHT TO JURY TRIAL

EMPLOYER AND EMPLOYEE HEREBY VOLUNTARILY, KNOWINGLY AND INTENTIONALLY WAIVE ANY
AND ALL RIGHTS TO TRIAL BY JURY TO ALL CLAIMS ARISING OUT OF OR RELATING TO THIS
AGREEMENT, AS WELL AS TO ALL CLAIMS ARISING OUT OF EMPLOYEE’S EMPLOYMENT WITH
EMPLOYER OR TERMINATION THEREFROM INCLUDING, BUT NOT LIMITED TO:

A. Any and all claims and causes of action arising under contract, tort or other
common law including, without limitation, breach of contract, fraud, estoppel,
misrepresentation, express or implied duties of good faith and fair dealing,
wrongful discharge, discrimination, retaliation, harassment, negligence, gross
negligence, false imprisonment, assault and battery, conspiracy, intentional or
negligent infliction of emotional distress, slander, libel, defamation and
invasion of privacy;

B. Any and all claims and causes of action arising under any federal, state or
local law, regulation or ordinance, including, without limitation, claims
arising under Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act, the Americans with Disabilities Act, the Family and Medical
Leave Act, the Fair Labor Standards Act and all corresponding state laws; and

 

19



--------------------------------------------------------------------------------

C. Any and all claims and causes of action for wages, employee benefits,
vacation pay, severance pay, pension or profit sharing benefits, health or
welfare benefits, bonus compensation, commissions, deferred compensation or
other remuneration, employment benefits or compensation, past or future loss of
pay or benefits or expenses.

VIII. ARBITRATION; CLAIMS

Except with respect to enforcement of Employer’s rights under Section V and
Section VI of this Agreement, Employee and Employer agree to submit exclusively
to final and binding arbitration any and all disputes or disagreements relating
to or concerning the interpretation, performance or subject matter of this
Agreement in accordance with the National Rules for the Resolution of Employment
Disputes of the American Arbitration Association (“AAA”) using a mutually
acceptable single arbitrator. The arbitration will take place in Houston, Texas.
Employee and Employer agree that the decision of the arbitrator will be final
and binding on both parties. Arbitration shall be commenced by either party
filing a demand for arbitration with the AAA within 60 days after such dispute
has arisen. The prevailing party in a final and binding arbitration decision
shall be entitled to recover from the other party the arbitrator’s award and the
reasonable costs and expenses incurred by such prevailing party in connection
therewith (including attorneys’ fees); provided, however, that any and all
charges that may be made for the cost of the arbitration and the fees of the
arbitrators shall in all circumstances be paid by Employer. Any court having
jurisdiction may enter a judgment upon the award rendered by the arbitrator.

Employer and Employee acknowledge and agree that this Agreement shall be
interpreted, governed by and construed in accordance with the laws of the State
of Texas, without regard to the conflict of laws principles or rules thereof.

Subject first to the requirement to seek arbitration, Employer and Employee
irrevocably and unconditionally agree that any legal suit, action or proceeding
arising out of or relating to this Agreement, as well as to all claims arising
out of Employee’s employment with Employer or termination therefrom, shall be
brought in either the Federal District Court for the Southern District of
Texas—Houston Division or in a judicial district court of Harris County, Texas
(hereinafter referred to as the “Texas Courts”). In that regard, Employer and
Employee waive, to the fullest extent allowed, any objection that Employer or
Employee may have to the venue of any such proceeding being brought in the Texas
Courts, and any claim that any such action or proceeding brought in the Texas
Courts has been brought in an inconvenient forum. In addition, Employer and
Employee irrevocably and unconditionally submit to the exclusive jurisdiction of
the Texas Courts in any such suit, action or proceeding. Employer and Employee
acknowledge and agree that a judgment in any suit, action or proceeding brought
in the Texas Courts shall be conclusive and binding on each and may be enforced
in any other courts to whose jurisdiction Employer or Employee is or may be
subject to, by suit upon such judgment.

In the event Employee obtains a final judgment in his favor by a court of
competent jurisdiction with respect to any dispute regarding Employer’s failure
to pay Employee on a timely basis the amounts to which he is entitled under this
Agreement or as a result of any other breach of this Agreement by Employer,
Employer shall pay all amounts and damages to which Employee may be entitled as
a result of such breach, including interest thereon and all reasonable legal
fees and expense and other costs incurred by Employee to enforce Employee’s
rights hereunder.

 

20



--------------------------------------------------------------------------------

IX. MISCELLANEOUS

A. Publicity Release. By executing this Agreement, Employee forever gives the
Employer Group, its successors, assigns, licensees and any other designees, the
absolute right and permission, throughout the world: (1) to copyright (and to
renew and extend any copyright), use, reuse, publish and republish photographic
portraits and pictures, motion or still, of Employee, or in which Employee may
be included, in whole or in part, or composite or distorted character in any
form, whether heretofore taken or to be taken in the future, in conjunction with
Employee’s own or a fictitious name or title (which Employee now has or may have
in the future), or reproductions thereof, in color or otherwise, made through
any media at any place, for art, advertising, trade or any other purpose
whatsoever; and (2) to record, reproduce, amplify, simulate, “double” and/or
“dub” Employee’s voice and transmit the same by any mechanical or electronic
means, for any purpose whatsoever. Employee further consents to the use of any
printed matter giving Employee, or not giving Employee, a credit, in the sole
discretion of any of the aforementioned parties to whom this authorization and
release is given, in conjunction therewith. Employee waives any right he may
have to inspect and/or approve the finished product or the advertising copy or
printed matter that may be used in connection therewith, or the use to which it
may be applied.

B. Withholding. Employer may withhold from any amounts payable under this
Agreement such federal, state, local, F.I.C.A., foreign or other taxes as shall
be required to be withheld pursuant to any applicable law or regulation.

C. Notices. All notices, consents, requests, instructions, approvals and other
communications provided for in this Agreement shall be in writing and shall be
addressed as follows:

 

To Employer:    Quanta Services, Inc.    2800 Post Oak Boulevard, Suite 2600   
Houston, Texas 77056    Attention: General Counsel To Employee:    Earl C.
Austin, Jr.    2800 Post Oak Boulevard, Suite 2600    Houston, Texas 77056

Notice shall be deemed given and effective: (1) upon receipt, if delivered
personally; (2) three (3) days after it has been deposited in the U.S. mail,
addressed as required above, and sent via registered or certified mail, return
receipt requested, postage prepaid; or (3) the next business day after it has
been sent via a recognized overnight courier. Employer and/or Employee may
change the address for notice purposes by notifying the other of such change in
accordance with this Section IX.C.

 

21



--------------------------------------------------------------------------------

D. Severability. If any provision of this Agreement is held to be invalid,
inoperative or unenforceable for any reason, it shall be modified rather than
voided, if possible, in order to achieve the intent of the parties hereto to the
maximum extent possible. In any event, if any provision this Agreement is held
to be invalid, inoperative or unenforceable for any reason, the other provisions
of this Agreement shall be deemed valid and operative and, so far as is
reasonable and possible, effect shall be given to the intent manifested by the
provision or provisions held invalid or inoperative.

E. Survival of Certain Obligations. The obligations of the parties set forth in
this Agreement that by their terms extend beyond or survive the termination of
this Agreement, whether voluntarily or involuntarily, will not be affected or
diminished in any way by the termination of this Agreement.

F. Headings. The headings contained in this Agreement are for purposes of
reference and convenience only and are not intended in any way to describe,
interpret, define or limit the extent or intent of this Agreement.

G. Entire Agreement. This Agreement supersedes any other agreements, written or
oral, between the Employer Group and Employee regarding the subject matter
hereof, including, but not limited to, any restrictive covenants and that
certain Employment Agreement by and between North Houston Pole Line Corp. and
Employee dated August 14, 2001, as amended, that certain Employment Agreement
between Quanta and Employee effective January 1, 2010, and that certain
Employment Agreement between Quanta and Employee effective December 20, 2012,
and Employee has no oral representations, understandings or agreements with the
Employer Group or any of their respective officers, directors or representatives
covering the same subject matter as this Agreement. This written Agreement is
the final, complete and exclusive statement and expression of the agreement
between Employer and Employee and of all the terms of this Agreement. This
Agreement cannot be modified, varied, contradicted or supplement by evidence of
any prior or contemporaneous oral or written agreements. Nothing in this
Agreement supersedes any rights of Employee under any outstanding equity
incentive award, under any indemnification agreement or provision, or under any
insurance policy for directors’ or officers’ insurance or liability insurance.

H. Amendment/Waiver. Neither this Agreement nor any term hereof may be modified
or amended except by written instrument signed by a duly authorized officer of
Employer and by Employee. No term of this Agreement may be waived other than by
written instrument signed by the party waiving the benefit of such term. Any
such waiver shall constitute a waiver only with respect to the specific matter
described in such written instrument and shall in no way impair the rights of
the party granting such waiver in any other respect or at any other time.
Neither the waiver by Employer or Employee of a breach of or a default under any
of the provisions of this Agreement, nor the failure by either Employer or
Employee, on one or more occasions, to enforce any of the provisions of this
Agreement or to exercise any right or privilege hereunder, shall be construed as
a waiver of any other breach or default of a similar nature, or as a waiver of
any such provisions, rights or privileges hereunder.

I. Assignment. This Agreement is personal to the parties and neither party may
assign any rights or obligations under the same without the prior written
consent of the other;

 

22



--------------------------------------------------------------------------------

provided, however, that in the event of a sale of the Employer Group’s business
to a third party (whether by sale of all or a majority of the Employer Group’s
issued and outstanding equity securities, by a merger or reorganization, or by a
sale of all or substantially of the Employer Group’s assets), then this
Agreement may be assigned by Employer to such third party purchaser without the
prior written consent of Employee, provided that such third party purchaser
agrees to assume and abide by all of Employer’s obligations set forth in this
Agreement and provides written notice thereof to Employee. In the event of any
such assignment, all references to “Quanta” hereunder shall mean the assignee,
and to the extent any entity becomes the successor to Quanta, all obligations
hereunder shall be the obligations of the successor and “Quanta” mean the
successor entity.

J. Counterparts. This Agreement may be executed simultaneously in two (2) or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above, but to be effective as of the Effective Date.

 

QUANTA SERVICES, INC.: By:   /s/ Bruce Ranck   BRUCE RANCK   CHAIRMAN OF THE
BOARD OF DIRECTORS EMPLOYEE:

/s/ Earl C. Austin, Jr.

EARL C. AUSTIN, JR.

 

23



--------------------------------------------------------------------------------

EXHIBIT A

Chief Executive Officer (CEO) Duties and Responsibilities

BASIC FUNCTION

The CEO is responsible for the management, development and effective performance
of the Company under the supervision of the Board of Directors.

DUTIES AND RESPONSIBILITIES

The CEO’s duties and responsibilities include:

Collaboration and working relationship with the Board of Directors

 

  •   Reports directly to the Board

 

  •   Develops, in collaboration with the Executive Chairman and the Lead
Independent Director, the Board calendar and meeting agendas

 

  •   Leads management’s presentations and discussions during Board meetings

 

  •   For clarity, the Executive Chairman shall convene, call for motions and
adjourn Board meetings

Planning

 

  •   Develops, in collaboration with the Board, and implements the Company’s
vision, strategic plan, goals and objectives

 

  •   Creates annual operating plans that support strategic direction approved
by the Board

 

  •   Develops, and presents for Board approval, annual operating budgets

 

  •   Develops and monitors strategies for creating shareholder value and
ensuring the long-term financial viability of the organization

 

  •   Develops future leadership within the organization

Management

 

  •   Promotes a working environment that reflects the organization’s values and
safety culture, encourages good performance, and rewards productivity

 

  •   Hires, manages, and fires human resources of the organization according to
authorized personnel policies and procedures that fully conform to current laws
and regulations

 

24



--------------------------------------------------------------------------------

  •   Oversees the operations of the organization and manages its compliance
with legal and regulatory requirements

 

  •   Creates, oversees and maintains procedures for implementing plans approved
by the Board of Directors

 

  •   Develops, implements and oversees an Enterprise Risk Management system

 

  •   Ensures that staff and Board have sufficient and up-to-date information

 

  •   Evaluates the organization’s performance and the performance of his direct
reports on a regular basis

Financial Management

 

  •   Oversees the development of annual budgets that support operating plans
and submits budgets for Board approval

 

  •   Prudently manages the organization’s resources within budget guidelines
according to current laws and regulations

 

  •   Ensures appropriate accounting procedures are used in compliance with
Generally Accepted Accounting Principles (GAAP)

 

  •   Provides prompt, thorough, and accurate information to keep the Board
appropriately informed of the organization’s financial position

HR Management

 

  •   Recruitment and contracting of company and project employees

 

  •   Employee development and training

 

  •   Policy development and documentation

 

  •   Employee relations including relationship with external labor unions

 

  •   Performance management and improvement systems

 

  •   Employment and compliance to regulatory concerns and reporting

 

  •   Company-wide committee facilitation including planning, production, and
Board of Directors, including arranging meetings and agendas, attending and
minutes of meetings

Marketing and PR

 

  •   Manage advertising opportunities and press

 

25



--------------------------------------------------------------------------------

  •   Organize the availability of company representatives for media/PR events
as necessary

 

  •   Oversee content, production and distribution of all marketing and
publicity materials

 

  •   Manage press development

 

  •   Coordinate the invitation of potential future promoters and supporters of
the Company

External Relationships

 

  •   Serves as the primary spokesman and representative for the organization

 

  •   Assures that the organization and its mission, programs, and services are
consistently presented in a strong, positive image to relevant stakeholders

 

  •   Actively advocates for the organization, its beliefs and its programmatic
efforts

 

  •   Acts as a liaison between Quanta and the community, building relationships
with peer organizations when appropriate

Organizational Quality, Competiveness and Effectiveness

 

  •   Oversees and monitors the Company’s design, delivery, and quality of
products and services

 

  •   Stays abreast of external market and competitive trends related to the
organization’s products and services, anticipates future trends likely to have
an impact and develops and implements actions to exploit strengths and
opportunities while mitigating weaknesses and threats

 

  •   Collects and analyzes evaluation information that measures the success of
the organization’s sales and execution efforts; refines or changes in response
to that information

Capital Market Activities

 

  •   Serves as a primary person in capital market relationships

 

  •   Develops capital market strategies with the Board and supports the Board
in implementing those activities

 

  •   Oversees the development and implementation of plans that support capital
market activities

 

26



--------------------------------------------------------------------------------

EXHIBIT B

Pre-Employment Inventions

None

 

27